Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This in response to an amendment filed 07/19/2022. No claims have been added. No claims have been canceled, No claims have been amended. Claims 1, 3-13, 15-22 and 24-25 are still pending in this application.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-13, 15-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (Pub.No.: 2015/0334233 A1) in view of Bobowski (US PAT # 9,392,114 B1) and further in view of Hanson et al, (Pub.No.: 2016/0125484 A1) 

Regarding claims 1, 12 and 20-21, O’Connor teaches a method (see abstract), system (system 100 of Fig. 1) and computer readable medium (see [0017]) for managing a workload of a call center (see 0004], said method, system and computer readable medium comprising: 

receiving a plurality of customer inquiries from customers over communication channels of the call center (see [0050]);

assigning an initial interactivity score to a respective inquiry based on a type of communication channel over which the respective inquiry is received (see [0050]); 

assigning skill levels to a plurality of agents (see [0064 and 0069]);

 determining agent interactivity scores of the plurality of agents (see [0064 and 0076]);

 assigning the customer inquiries to the agents based on initial interactivity scores of the inquiries, the agent interactivity scores, and the skill levels (see [0064 and 0069]); and 

measuring real-time engagement levels between the agents and the customers during communication sessions there between (see [0050 and 0070]). 

O’Connor features already addressed in the rejection of the independent claims. O’Connor does not specifically teach “determining that a productivity level of a first agent of the plurality of agents is below a productivity threshold based on an engagement level of an inquiry associated with the first agent”.

Although the Examiner believe that such a limitation would have been obvious within the teachings of O’Connor, however the Examiner decided to introduce Bobowski which teaches in a systems and method for call center agent performance improvement, identifying when agent performance is falling below a threshold (see col. 2 line 67 through col. 3 line 5). 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of determining if the performance of agent is dropped below certain threshold, as taught by Bobowski, into the teachings of O’Connor in order to keep the services provided within a call center at an acceptable level which leads to more satisfied customers.  

O’Connor and Bobowski features already addressed in the rejection of independent claims 1, 12 and 20. Neither O’Connor nor Bobowski specifically teach “reassigning a customer inquiry assigned to the first agent to a second agent of the plurality of agents responsive to said determining that the productivity level of the first agent is below the productivity threshold”. 

However, Hanson teaches system may analyze, in real-time, the feedback received from the customer and automatically assign the business agent a customer service rating based on the feedback of the customer in the individual call or video conference session. In some embodiments, if the business agents' customer service rating drops below a particular threshold throughout the communication session, the system may determine to automatically transfer the customers call or escalate the call to another agent, see [0071]. 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of reassigning the call to another agent if the performance of agent is dropped below certain threshold, as taught by Hanson, into the combination of O’Connor and Bobowski in order to allow an experienced agent to handle customer’s communication which will avoid frustrated and unsatisfied customers 

For the claimed “memory” and “processor” as recited in claim 12, see O’Connor [0033]. 

Regarding claims 3 and 15, the combination of O’Connor, Bobowski and Hanson teaches wherein said determining that a productivity level of a first agent is below a productivity threshold comprises comparing a first real-time engagement level to a second real-time engagement level (see col. 7, lines 1-31 of Bobowski), and further comprising assigning resources (see Bobowski col. 6, lines 33-49) to the first agent when the second real-time engagement level is significantly lower than the first realtime engagement level (see col. 8, lines 33-55 of Bobowski).

Regarding claim 4, the combination of O’Connor, Bobowski and Hanson teaches adjusting a skill level of the first agent responsive to said determining that the productivity level of the first agent is below the productivity threshold (see col. 8, lines 56-67 of Bobowski).

Regarding claims 5 and 16, the combination of O’Connor, Bobowski and Hanson teaches generating a visual notification indicating a potential problem with a first customer inquiry assigned to the first agent responsive to said determining that the productivity level of the first agent is below the productivity threshold (see col. 7, lines 32-57 of Bobowski).

Regarding claims 6 and 17, the combination of O’Connor, Bobowski and Hanson teaches wherein said determining that the productivity level of the first agent is below the productivity threshold comprises measuring a rate of communication of a customer inquiry involving the first agent and a first customer (see O’Connor [0059, 0068 and 0070]).

Regarding claims 7 and 18, the combination of O’Connor, Bobowski and Hanson teaches wherein said determining that a productivity level of a first agent is below the productivity threshold comprises measuring an idle time of a first customer inquiry assigned to the first agent (reads on wait time interval see O’Connor [0074-0075]).

Regarding claims 8 and 19, the combination of O’Connor, Bobowski and Hanson teaches wherein said determining that a productivity level of a first agent is below the productivity threshold comprises measuring a duration of a first customer inquiry assigned to the first agent and comparing the duration to an expected duration associated with the first customer inquiry (reads on AHT as discussed in col. 5, line 61 through col. 6 line 7 and col. 7, lines 1-31 of Bobowski).

Regarding claim 9, the combination of O’Connor, Bobowski and Hanson teaches wherein said determining that a productivity level of a first agent is below a productivity threshold comprises determining that a communication session associated with a first customer inquiry assigned to the first agent has ended (see O’Connor [0074-0075]).

Regarding claim 10, the combination of O’Connor, Bobowski and Hanson teaches wherein said determining that a productivity level of a first agent is below a productivity threshold comprises determining that a customer associated with a first customer inquiry has sent customer inquiries over multiple communication channels (see O’Connor [0077-0079]).

Regarding claim 11, the combination of O’Connor, Bobowski and Hanson teaches wherein said determining that a productivity level of a first agent is below a threshold comprises determining that a customer associated with a first customer inquiry assigned to the first agent has sent a different inquiry within a predetermined time period (see col. 7, lines 32-57 of Bobowski), and further comprising assigning resources to the first agent responsive to determining that the customer associated with the first customer inquiry assigned to the first agent has sent the different inquiry within the predetermined time period (see Bobowski col. 6, lines 33-49).

Regarding claim 13, the combination of O’Connor, Bobowski and Hanson teaches wherein said method further comprises receiving customer satisfaction ratings from the customers and adjusting the skill levels based on the customer satisfaction ratings (see O’Connor [0010 and 0061]).

Regarding claim 22, the combination of O’Connor, Bobowski and Hanson teaches wherein the performing an assistance function comprises assigning additional resources to the first agent (see col. 8, lines 33-55 of Bobowski).

Regarding claim 24, the combination of O’Connor, Bobowski and Hanson teaches wherein the real-time automatic measuring of the engagement level comprises measuring a rate of communication of the communication (see O’Connor [0059, 0068 and 0070]).

Regarding claim 25, the combination of O’Connor, Bobowski and Hanson teaches wherein the real-time automatic measuring of the engagement level comprises measuring a duration of the first customer inquiry and comparing the duration to an expected duration associated with the first customer inquiry (reads on performance metric for each calls such as average handling time (AHT)…etc.  as discussed in col. 7, lines 1-31 of Bobowski).

Response to Arguments
3.	Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive. 

	Applicant argues (Pages 2-3 of the remarks) that “While Hanson may mention that the system
may determine to automatically transfer the customers call or escalate the call to another
agent if the business agents’ customer service rating drops below a particular threshold
throughout the communication session, Hanson is nevertheless entirely silent regarding
reassigning a customer inquiry assigned to the first agent to a second agent of the plurality
of agents responsive to said determining that the productivity level of the first agent is below the productivity threshold, as claimed. Accordingly, O’Connor in view of Hanson and Bobowski cannot be said to teach or suggest all limitations of Claim 1”.

Examiner disagrees with Applicant’s argument respectfully for the following reasons: 
First, O’Connor did not specifically teach “determining that a productivity level of a first agent of the plurality of agents is below a productivity threshold based on an engagement level of an inquiry associated with the first agent”. The Examiner introduced Bobowski which teaches identifying when agent performance is falling below a threshold (see col. 2 line 67 through col. 3 line 5). 

Second, the 35 U.S.C 103 (a) of the combination O’Connor in view of Bobowski did not specifically teach “reassigning a customer inquiry assigned to the first agent to a second agent of the plurality of agents responsive to said determining that the productivity level of the first agent is below the productivity threshold”. Note that since the combination of O’Connor and Bobowski already discussed and addressed “determining that a productivity level of a first agent of the plurality of agents is below a productivity threshold based on an engagement level of an inquiry associated with the first agent”, Hanson was merely introduces to teach if the business agents' customer service rating drops below a particular threshold throughout the communication session, the system may determine to automatically transfer the customers call or escalate the call to another agent, see [0071].  

Note that the Examiner is interpreting when a business agents' customer service rating drops below a particular threshold throughout the communication session, the system may determine to automatically transfer the customers call or escalate the call to another agent to be the claimed “reassigning” features as recited in independent claim 1. 

Examiner noted that in Applicant’s remarks, the Applicant did not considered the 35 U.S.C 103 rejection as a whole and argued each reference individually.     


Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652